DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks filed 06/14/2022, have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection, as necessitated by amendment to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-30, 33, 37-38, and 45-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al (US 2020/0219408).
Regarding Claim 28, Han teaches a method (Fig. 4) performed by a network node of a radio access network (RAN) (Fig. 4, eNB 404), the method comprising: establishing a connection with a user equipment (UE) in a cell served by the network node ([0055], Fig. 4, communications 400 between a UE 402 an eNB 404, [0056], eNB 404 may detect a trigger condition 408 that may trigger determining whether the UE 402 is part of an unauthorized aerial vehicle, the trigger condition 408 may include the UE 402 (e.g., as part of an aerial vehicle) requesting access to a cellular network, [0042], base units 104 may serve a number of remote units 102 within a serving area, for example, a cell or a cell sector via a wireless communication link); 
determining that the UE is engaged in unauthorized aerial operation ([0056-0057], Fig. 4, the trigger condition 408 may be any event that may indicate that the UE 402 is part of an unauthorized aerial vehicle, in a first communication 410, the eNB 404 may transmit a message to the aerial server 406 to request an identify of the UE 402, [0061], Fig. 4, UE identification 416 may be performed by the aerial server 406 to identify whether the UE 402 as part of an aerial vehicle is authorized); and 
based on determining the unauthorized aerial operation ([0062], Fig. 4, communication 418, the aerial server 406 may send a message to the eNB 404 to indicate an unauthorized UE identification and/or an unauthorized UE identification list, the message may include a time period that upon expiration indicates that the UE 402 is unauthorized), performing the following operations: 
restricting the performance of the connection ([0065], two operation modes may be designed for the UE 402: full operation mode (“FOM”) and restricted operation mode (“ROM”), in response to an aerial vehicle being authorized to fly, then FOM may be used; otherwise, in response to an aerial vehicle being unauthorized to fly, the UE 402 may be controlled (e.g., via a command from a cellular network) to switch from the FOM to the ROM); and 
sending to the UE a message comprising: an indication that the connection will be released; and one or more conditions that the UE must meet before attempting to reestablish the connection ([0063], Fig. 4, communication 420, the eNB 404 may transmit an RRC release message to the UE 402 in response to the UE 402 being unauthorized, the eNB 404 may handle the UE 402 according to predetermined (e.g., preconfigured) rules in response to the UE 402 being unauthorized, communication 420 may include a prohibit timer and/or a cause value, the prohibit timer may be used by the eNB 404 to indicate to an unauthorized UE how much time it cannot access a cellular network, a cause value may be used by the eNB 404 to indicate to an unauthorized UE a release reason (e.g., unauthorized flight altitude, unauthorized flight path, unauthorized flight area, etc.)).  

Regarding Claim 29, Han teaches all aspects of the claimed invention as disclosed in Claim 28 above. Han further teaches wherein determining that the UE is engaged in unauthorized aerial operation comprises: detecting that the UE is engaged in aerial operation; and at least one of the following operations: determining that the UE does not have a subscription that permits aerial operation; detecting that the UE is operating at an altitude higher than permitted according to the UE's subscription; and detecting that the UE is operating in a restricted area that is not permitted according to the UE's subscription ([0061], Fig. 4, UE identification 416 may be performed by the aerial server 406 to identify whether the UE 402 as part of an aerial vehicle is authorized, in response to the UE 402 being a predetermined height above the ground, the UE 402 may be determined to be airborne, the aerial server 406 may use the UE's certification information (e.g., obtained from a certification authority or third party), authentication information, and/or flying certification information (e.g., obtained from a certification authority or third party) to identify whether an airborne UE is authorized to be airborne, the aerial server 406 may determine whether an airborne UE is in an allowed flying area (e.g., by comparing the location of the UE 402 to allowed or disallowed flying areas), with the UE identification 416, the aerial server 406 may identified that: if the UE 402 has no aerial vehicle capability, no certification, and is in the air, then the UE 402 is an unauthorized non-aerial vehicle UE that is flying; and if the UE 402 has aerial vehicle capability, no certification, and is in the air, then the UE 402 is an unauthorized aerial vehicle UE that is flying).  

Regarding Claim 30, Han teaches all aspects of the claimed invention as disclosed in Claim 29 above. Han further teaches wherein detecting that the UE is engaged in aerial operation comprises at least one of the following: determining information related to the altitude and movement of the UE based on one or more measurements reported by the UE or made by the RAN; and receiving, from the UE, an indication that the UE is engaged in aerial operation ([0060], Fig. 4, communication 414, the UE 402 may transmit a response to the aerial server 406 in response to the request from the aerial server 406, the UE 402 may use the response to report location information and/or assistant information requested by the aerial server 406, the location information may include a longitude, a latitude, an altitude, a velocity, a direction, an accuracy (e.g., associated with another type of location information), and/or a confidence requirement, the assistant information may include a service type, a flight path plan, a certification, and/or an authentication).   

Regarding Claim 33, Han teaches all aspects of the claimed invention as disclosed in Claim 28 above. Han further teaches wherein the one or more conditions included in the message sent to the UE comprise any of the following: a minimum time duration that the UE must wait; a maximum altitude that the UE must descend below; and an area that the UE must enter or exit from ([0063], Fig. 4, communication 420, the eNB 404 may transmit an RRC release message to the UE 402 in response to the UE 402 being unauthorized, the eNB 404 may handle the UE 402 according to predetermined (e.g., preconfigured) rules in response to the UE 402 being unauthorized, communication 420 may include a prohibit timer and/or a cause value, the prohibit timer may be used by the eNB 404 to indicate to an unauthorized UE how much time it cannot access a cellular network, a cause value may be used by the eNB 404 to indicate to an unauthorized UE a release reason (e.g., unauthorized flight altitude, unauthorized flight path, unauthorized flight area, etc.)).   

Regarding Claim 37, Han teaches all aspects of the claimed invention as disclosed in Claim 28 above. Han further teaches wherein the message sent to the UE also includes at least one of the following: a time duration until the connection will be released; a release cause indicating that the connection will be released due to unauthorized aerial operation of the UE; and an indication that the UE is required to perform a tracking area update (TAU) ([0063], Fig. 4, communication 420, the eNB 404 may transmit an RRC release message to the UE 402 in response to the UE 402 being unauthorized, the eNB 404 may handle the UE 402 according to predetermined (e.g., preconfigured) rules in response to the UE 402 being unauthorized, communication 420 may include a prohibit timer and/or a cause value, the prohibit timer may be used by the eNB 404 to indicate to an unauthorized UE how much time it cannot access a cellular network, a cause value may be used by the eNB 404 to indicate to an unauthorized UE a release reason (e.g., unauthorized flight altitude, unauthorized flight path, unauthorized flight area, etc.)).  

Regarding Claim 38, Han teaches all aspects of the claimed invention as disclosed in Claim 28 above. Han further teaches wherein restricting the performance of the connection comprises at least one of the following: refraining from allocating any cell resources for one or more data radio bearers (DRBs) associated with the connection; reducing transmission rates for one or more DRBs associated with the connection; and reducing the priority of the UE, for access to cell resources, to less than the respective priorities of other UEs in the cell ([0065], two operation modes may be designed for the UE 402: full operation mode (“FOM”) and restricted operation mode (“ROM”), in response to an aerial vehicle being authorized to fly, then FOM may be used; otherwise, in response to an aerial vehicle being unauthorized to fly, the UE 402 may be controlled (e.g., via a command from a cellular network) to switch from the FOM to the ROM, ROM may mean that only part of available commands for the UE 402 and/or the aerial vehicle carrying the UE 402 may be used, ROM may be used to: limit a flying area such that an unauthorized UE may only attach to a current base unit or several base units in a specific area; identify a list of possible base units for an unauthorized UE—such as a current base unit, an experienced base unit, and any other base units (e.g. a base unit with has fewer UEs attached to avoid collision, base units which have fewer ground objects to avoid risk, etc.); only allow the UE 402 to access a base station list; blacklist the UE 402 from further service after landing in a specific area; modify a baring parameter that bars the UE 402 from accessing a cellular network; and/or introduce a prohibit timer that bars the UE 402 from accessing a cellular network until the timer expires so that it may decrease the ability of the UE 402 for accessing the cellular network).  

Regarding Claim 45, Han teaches a network node of a radio access network (RAN), the network node comprising: interface circuitry configured to communicate with one or more user equipment (UEs) and with a core network (CN) ([0054], communications 400 between a UE 402, an eNB 404, and an aerial server 406, [0058], the aerial server 406 may reside in a core network); processing circuitry operably coupled to the interface circuitry ([0052-0054], Fig. 3, apparatus 300 includes one embodiment of the base unit 104 and/or an aerial server, the base unit 104 may include a processor 302, a memory 304, an input device 306, a display 308, a transmitter 310, and a receiver 312, [0046], processor may include any known controller capable of executing computer-readable instructions and/or capable of performing logical operations), whereby the processing circuitry and the interface circuitry are configured to perform operations corresponding to the method of claim 28 (Fig. 4).  

Regarding Claim 46, Han teaches a non-transitory, computer-readable medium storing computer- executable instructions that, when executed by processing circuitry of a network node of a radio access network (RAN) ([0052-0054], Fig. 3, apparatus 300 includes one embodiment of the base unit 104 and/or an aerial server, the base unit 104 may include a processor 302, a memory 304, an input device 306, a display 308, a transmitter 310, and a receiver 312, [0046], processor may include any known controller capable of executing computer-readable instructions and/or capable of performing logical operations), configure the network node to perform operations corresponding to the method of claim 28 (Fig. 4).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2020/0219408), in view of Phuyal et al (US 2019/0212724).
Regarding Claim 31, Han teaches all aspects of the claimed invention as disclosed in Claim 29 above. Han fails to teach wherein determining that the UE does not have a subscription that permits aerial operation comprises: after detecting that the UE is engaged in aerial operation, sending, to a core network (CN), a request for subscription information relating to the UE; and receiving the subscription information from the CN.
In the same field of endeavor, Phuyal teaches wherein determining that the UE does not have a subscription that permits aerial operation comprises: after detecting that the UE is engaged in aerial operation, sending, to a core network (CN), a request for subscription information relating to the UE; and receiving the subscription information from the CN ([0082-0083], when the UE 215 is in an aerial state (e.g., airborne, in-flight), base station 205 may confirm permission of the UE 215 to operate as a drone-coupled wireless device via subscription information (e.g., received from  an MME or HSS), [0055], serving base station 105 may receive the subscription information from a home subscriber service (HSS) via the core network 130 and may authorize the drone-coupled service based on the subscription information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the identification of an unauthorized aerial vehicle based on information regarding the attached remote unit communicating over the network, as taught in Han, to further include determination of aerial device authorization based on subscription information received from the core network, as taught in Phuyal, in order to reduce the negative impacts of unauthorized network usage and mitigate the interference experienced by ground and authorized aerial devices, thereby improving network performance overall. (See Phuyal [0005])

Regarding Claim 32, Han, as modified by Phuyal, teaches all aspects of the claimed invention as disclosed in Claim 31 above. The combination, particularly Phuyal further teaches wherein: the request to the CN also includes an indication that the UE is engaged in aerial operation ([0106], UE 415 may, at 425, transmit a session connectivity request to the MME 410 (e.g., via base station 405), the UE 415 may request a connectivity to a PDN which may be specific to drone services (e.g., DoLTE service), by transmitting a PDN connectivity request message, MME 410 may identify the request for a drone specific PDN connection, and may identify the UE 415 as a drone-coupled wireless device initiating a flight); and the subscription information relating to the UE comprises an indication that the UE does not have a subscription that permits aerial operation ([0055], serving base station 105 may receive the subscription information from a home subscriber service (HSS) via the core network 130 and may authorize the drone-coupled service based on the subscription information, [0045], drone-coupled wireless device may, in some cases, be considered uncertified or unauthorized for certain wireless communication subscriber networks, either from a regulatory standpoint or against operator preference (e.g., the operator of the wireless communication subscriber network charges a premium for in-flight drone connectivity service, and the user of the drone-coupled wireless device does not subscribe to this premium service).

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2020/0219408), in view of Liang et al (US 2011/0110308).
Regarding Claim 34, Han teaches all aspects of the claimed invention as disclosed in Claim 28 above. While Han teaches determining the aerial operation is unauthorized ([0061-0062]), Han fails to teach sending, to a core network (CN), an indication of the UE's unauthorized aerial operation; and receiving, from the CN, a command to release a context associated with the UE, wherein the indication that the connection will be released is sent in response to the command.
In the same field of endeavor, Liang teaches sending, to a core network (CN), an indication of the UE's unauthorized aerial operation ([0072], Fig. 4, step 401 if subscribing data of the HSS is changed and it is desired to prohibit the UE from using the EPS network, the HSS sends to the MME a cancel location request; wherein the cause carried by the cancel location request is a subscription prohibition); and receiving, from the CN, a command to release a context associated with the UE ([0073], Fig. 4, step 402 if the cause is the subscription prohibition, the MME will send (via evolved node) a detach request to the UE), wherein the indication that the connection will be released is sent in response to the command ([0083], Fig. 4, UE receives detach request in step 402).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the identification of an unauthorized aerial vehicle based on information regarding the attached remote unit communicating over the network, as taught in Han, to further include indicating unauthorized operation to the core network to trigger a detach process, as taught in Liang, in order to save air interface resources (See Liang [0006])

Regarding Claim 35, Han, as modified by Liang, teaches all aspects of the claimed invention as disclosed in Claim 34 above. The combination, particularly Liang further teaches performing the following operations based on determining the unauthorized aerial operation: forwarding a detach request message from the CN to the UE ([0073], Fig. 4, step 402 if the cause is the subscription prohibition, the MME will send (via evolved node) a detach request to the UE); and forwarding a detach accept message from the UE to the CN ([0083], Fig. 4, step 411, if the UE receives the detach request in Step 402, it returns a detach accept message to the MME), wherein the command to release the context is received in response to the detach accept message ([0084], Fig. 4, step 412, if the detach type carried in the detach request sent by the MME in Step 402 does not indicate that the UE should attach again in the MME, the MME sends a S1 releasing indication to the eNB to release the S1-MME signaling connection; and if the radio connection between the eNB and the UE still exists, the radio connection will also be released).

Regarding Claim 36, Han, as modified by Liang, teaches all aspects of the claimed invention as disclosed in Claim 35 above. The combination, particularly Liang further teaches wherein the detach request message comprises at least one of the following: a time duration until the UE will be detached from the CN; a detach cause indicating that the UE will be detached due to unauthorized aerial operation of the UE; an indication that the UE should not re-attach to the CN; an indication that the UE should re-attach to the CN via a different RAN having reduced capabilities compared to the RAN; and an indication that the UE is required to perform a tracking area update (TAU) ([0084], Fig. 4, step 412, if the detach type carried in the detach request sent by the MME in Step 402 does not indicate that the UE should attach again in the MME, the MME sends a S1 releasing indication to the eNB to release the S1-MME signaling connection; and if the radio connection between the eNB and the UE still exists, the radio connection will also be released).

Claims 39-40, 43, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2020/0219408), in view of Velev et al (US 2014/0003348).
Regarding Claim 39, Han teaches a method (Fig. 4) performed by a one or more nodes of a core network (CN) that is connected to a radio access network (RAN) ([0058], Fig. 4, the aerial server 406 may reside in a core network), the method comprising: establishing a connection with a user equipment, (UE) via the RAN ([0055], Fig. 4, communications 400 between a UE 402 an eNB 404, [0056], eNB 404 may detect a trigger condition 408 that may trigger determining whether the UE 402 is part of an unauthorized aerial vehicle, the trigger condition 408 may include the UE 402 (e.g., as part of an aerial vehicle) requesting access to a cellular network, [0042-0043], base units 104 (e.g., aerial server, eNB) may serve a number of remote units 102 within a serving area, for example, a cell or a cell sector via a wireless communication link); 
determining that the UE is engaged in unauthorized aerial operation ([0056-0057], Fig. 4, the trigger condition 408 may be any event that may indicate that the UE 402 is part of an unauthorized aerial vehicle, in a first communication 410, the eNB 404 may transmit a message to the aerial server 406 to request an identify of the UE 402, [0061], Fig. 4, UE identification 416 may be performed by the aerial server 406 to identify whether the UE 402 as part of an aerial vehicle is authorized); and 
based on determining that the UE is engaged in unauthorized aerial operation ([0062], Fig. 4, communication 418, the aerial server 406 may send a message to the eNB 404 to indicate an unauthorized UE identification and/or an unauthorized UE identification list, the message may include a time period that upon expiration indicates that the UE 402 is unauthorized), 
performing a detach procedure towards the UE via the RAN: wherein performing the detach procedure comprises sending a detach request message to the UE via the RAN ([0063], Fig. 4, communication 420, the eNB 404 may transmit an RRC release message to the UE 402 in response to the UE 402 being unauthorized, the eNB 404 may handle the UE 402 according to predetermined (e.g., preconfigured) rules in response to the UE 402 being unauthorized, communication 420 may include a prohibit timer and/or a cause value, the prohibit timer may be used by the eNB 404 to indicate to an unauthorized UE how much time it cannot access a cellular network, a cause value may be used by the eNB 404 to indicate to an unauthorized UE a release reason (e.g., unauthorized flight altitude, unauthorized flight path, unauthorized flight area, etc.)).
Han fails to teach wherein the detach request message comprises a time duration until the UE will be detached from the CN.
In the same field of endeavor, Velev teaches wherein the detach request message comprises a time duration until the UE will be detached from the CN ([0093], mobility management entity may signal a new "detach timer" parameter in a detach request message sent to the mobile terminal, the "detach timer" represents the time, after which the mobility management entity and the mobile terminal have to perform the implicit detach procedure, [0112], Fig. 2, mobility management entity MME sends 202 a detach request message to the user equipment, detach request message may indicate a timer span after expiry of which the user equipment UE and the mobility management entity MME implicitly detach the user equipment UE, the time span may be for example indicated by a timer value to be used for a detach timer as indicated in step 202).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the identification of an unauthorized aerial vehicle based on information regarding the attached remote unit communicating over the network, where unauthorized devices are released from the network, as taught in Han, to further include indicating a time remaining until the unauthorized device will be actually detached from the core network, as taught in Velev, in order to suitably trigger a detachment of remote terminals while reducing the control signaling required in performing a detach procedure. (See Velev [0117])

Regarding Claim 40, Han, as modified by Velev, teaches all aspects of the claimed invention as disclosed in Claim 39 above. The combination, particularly Han further teaches wherein determining that the UE is engaged in unauthorized aerial operation comprises at least one of the following operations: determining that the UE does not have a subscription that permits aerial operation; detecting that the UE is operating at an altitude higher than permitted according to the UE's subscription; and detecting that the UE is operating in a restricted area that is not permitted according to the UE's subscription ([0061], Fig. 4, UE identification 416 may be performed by the aerial server 406 to identify whether the UE 402 as part of an aerial vehicle is authorized, in response to the UE 402 being a predetermined height above the ground, the UE 402 may be determined to be airborne, the aerial server 406 may use the UE's certification information (e.g., obtained from a certification authority or third party), authentication information, and/or flying certification information (e.g., obtained from a certification authority or third party) to identify whether an airborne UE is authorized to be airborne, the aerial server 406 may determine whether an airborne UE is in an allowed flying area (e.g., by comparing the location of the UE 402 to allowed or disallowed flying areas), with the UE identification 416, the aerial server 406 may identified that: if the UE 402 has no aerial vehicle capability, no certification, and is in the air, then the UE 402 is an unauthorized non-aerial vehicle UE that is flying; and if the UE 402 has aerial vehicle capability, no certification, and is in the air, then the UE 402 is an unauthorized aerial vehicle UE that is flying).  

Regarding Claim 43, Han, as modified by Velev, teaches all aspects of the claimed invention as disclosed in Claim 39 above. The combination, particularly Velev further teaches wherein performing the detach procedure further comprises: receiving a detach accept message from the UE via the RAN ([0116], Fig. 2, the user equipment UE receives the detach request message containing detach timer value, the user equipment UE stores the timer value and may optionally generate and transmit 203 a detach accept message to the mobility management entity MME); sending, to the RAN, a command to release a context associated with the UE; and releasing at least one of the following associated with the UE: a data session and a data bearer ([0117], Fig. 2, the mobility management entity MME exchanges 206, 208 S1-AP messages S1 UE context release command and complete with the eNodeB, which also causes the eNodeB to delete the S1-U bearer context of the user equipment UE), the eNodeB sends 207 a RRC connection release message to the user equipment UE to inform about the termination of the radio connection (signaling radio bearers SRB and data radio bearers DRB) and the eNodeB deletes the user equipment's radio access related context).  

Regarding Claim 47, Han, as modified by Velev, teaches all aspects of the claimed invention as disclosed in Claim 39 above. Han further teaches a network node of a core network (CN), the network node comprising: interface circuitry configured to communicate with one or more network nodes of a radio access network (RAN) ([0054], communications 400 between a UE 402, an eNB 404, and an aerial server 406, [0058], the aerial server 406 may reside in a core network); processing circuitry operably coupled to the interface circuitry ([0052-0054], Fig. 3, apparatus 300 includes one embodiment of the base unit 104 and/or an aerial server, the base unit 104 may include a processor 302, a memory 304, an input device 306, a display 308, a transmitter 310, and a receiver 312, [0046], processor may include any known controller capable of executing computer-readable instructions and/or capable of performing logical operations), whereby the processing circuitry and the interface circuitry are configured to perform operations corresponding to the method of claim 39 (Fig. 4).  

Regarding Claim 48, Han, as modified by Velev, teaches all aspects of the claimed invention as disclosed in Claim 39 above. Han further teaches a non-transitory, computer-readable medium storing computer- executable instructions that, when executed by processing circuitry of a network node of a core network (CN) ([0052-0054], Fig. 3, apparatus 300 includes one embodiment of the base unit 104 and/or an aerial server, the base unit 104 may include a processor 302, a memory 304, an input device 306, a display 308, a transmitter 310, and a receiver 312, [0058], the aerial server 406 may reside in a core network, [0046], processor may include any known controller capable of executing computer-readable instructions and/or capable of performing logical operations), configure the network node to perform operations corresponding to the method of claim 39 (Fig. 4).

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2020/0219408), in view of Velev et al (US 2014/0003348), and further in view of Phuyal et al (US 2019/0212724).
Regarding Claim 41, Han, as modified by Velev, teaches all aspects of the claimed invention as disclosed in Claim 40 above. The combination fails to teach wherein determining that the UE is engaged in unauthorized aerial operation further comprises receiving, from the RAN, an indication that the UE is engaged in aerial operation.
In the same field of endeavor, Phuyal teaches wherein determining that the UE is engaged in unauthorized aerial operation further comprises receiving, from the RAN, an indication that the UE is engaged in aerial operation ([0106], UE 415 may, at 425, transmit a session connectivity request to the MME 410 (e.g., via base station 405), the UE 415 may request a connectivity to a PDN which may be specific to drone services (e.g., DoLTE service), by transmitting a PDN connectivity request message, MME 410 may identify the request for a drone specific PDN connection, and may identify the UE 415 as a drone-coupled wireless device initiating a flight).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the identification of an unauthorized aerial vehicle based on information regarding the attached remote unit communicating over the network, as taught in Han, modified by Velev, to further include determination of aerial device authorization based indications of required aerial operation and subscription information received from the core network, as taught in Phuyal, in order to reduce the negative impacts of unauthorized network usage and mitigate the interference experienced by ground and authorized aerial devices, thereby improving network performance overall. (See Phuyal [0005])

Regarding Claim 42, Han, as modified by Velev, teaches all aspects of the claimed invention as disclosed in Claim 39 above. The combination fails to teach wherein determining that the UE is engaged in unauthorized aerial operation comprises: receiving, from the RAN, a request for subscription information relating to the UE; sending the requested subscription information to the RAN; and receiving, from the RAN, an indication that the UE is engaged in unauthorized aerial operation.
In the same field of endeavor, Phuyal teaches wherein determining that the UE is engaged in unauthorized aerial operation comprises: receiving, from the RAN, a request for subscription information relating to the UE; sending the requested subscription information to the RAN; and receiving, from the RAN, an indication that the UE is engaged in unauthorized aerial operation ([0082-0083], when the UE 215 is in an aerial state (e.g., airborne, in-flight), base station 205 may confirm permission of the UE 215 to operate as a drone-coupled wireless device via subscription information (e.g., received from  an MME or HSS), [0055], serving base station 105 may receive the subscription information from a home subscriber service (HSS) via the core network 130 and may authorize the drone-coupled service based on the subscription information, [0045], drone-coupled wireless device may, in some cases, be considered uncertified or unauthorized for certain wireless communication subscriber networks, either from a regulatory standpoint or against operator preference (e.g., the operator of the wireless communication subscriber network charges a premium for in-flight drone connectivity service, and the user of the drone-coupled wireless device does not subscribe to this premium service).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the identification of an unauthorized aerial vehicle based on information regarding the attached remote unit communicating over the network, as taught in Han, modified by Velev, to further include determination of aerial device authorization based on subscription information received from the core network, as taught in Phuyal, in order to reduce the negative impacts of unauthorized network usage and mitigate the interference experienced by ground and authorized aerial devices, thereby improving network performance overall. (See Phuyal [0005])

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2020/0219408), in view of Velev et al (US 2014/0003348), and further in view of Liang et al (US 2011/0110308).
Regarding Claim 44, Han, as modified by Velev, teaches all aspects of the claimed invention as disclosed in Claim 43 above. The combination fails to teach wherein the detach request message further comprises at least one of the following: a detach cause indicating that the UE will be detached due to unauthorized aerial operation of the UE; an indication that the UE should not re-attach to the CN; an indication that the UE should re-attach to the CN via a different RAN having reduced capabilities compared to the RAN; and an indication that the UE is required to perform a tracking area update (TAU).
In the same field of endeavor, Liang teaches wherein the detach request message further comprises at least one of the following: a detach cause indicating that the UE will be detached due to unauthorized aerial operation of the UE; an indication that the UE should not re-attach to the CN; an indication that the UE should re-attach to the CN via a different RAN having reduced capabilities compared to the RAN; and an indication that the UE is required to perform a tracking area update (TAU) ([0084], Fig. 4, step 412, if the detach type carried in the detach request sent by the MME in Step 402 does not indicate that the UE should attach again in the MME, the MME sends a S1 releasing indication to the eNB to release the S1-MME signaling connection; and if the radio connection between the eNB and the UE still exists, the radio connection will also be released).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the identification of an unauthorized aerial vehicle based on information regarding the attached remote unit communicating over the network, as taught in Han, to further include indicating unauthorized operation to the core network to trigger a detach process, as taught in Liang, in order to save air interface resources (See Liang [0006])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641